  8:13-cr-00365-RFR-SMB Doc # 216 Filed: 12/14/20 Page 1 of 2 - Page ID # 605




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:13CR365

       v.
                                                                  ORDER
STEVEN PAYMENT,

                     Defendant.


       This matter is before the Court on defendant Steven Payment’s (“Payment”)
communication to the Court (Filing No. 211) docketed as a pro se Motion for
Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). That statute authorizes
Payment to move the Court to “reduce [his] term of imprisonment” for “extraordinary and
compelling reasons” thirty days after asking the warden of the facility where he is
incarcerated to file such a motion on his behalf. See also United States v. Raia, 954 F.3d
594, 595 (3d Cir. 2020). Payment states he has met that requirement by making such a
request to the warden’s office of FPC Yankton on July 7, 2020. The warden denied the
request.

       Upon initial review of Payment’s motion, the Court finds he has potentially raised
a colorable claim for a sentence reduction under § 3582(c)(1)(A)(i). The Court further
finds that appointing counsel to represent Payment will help the Court evaluate his request
for relief. Accordingly,

       IT IS ORDERED:
       1.     The Federal Public Defender for the District of Nebraska is appointed to
              represent Payment for the limited purpose of determining whether there are
              extraordinary and compelling reasons to reduce his term of imprisonment.
       2.     In the event the Federal Public Defender should decline this appointment
              because of a conflict of interest or on the basis of the Amended Criminal
              Justice Act Plan, the Federal Public Defender shall provide the Court with a
8:13-cr-00365-RFR-SMB Doc # 216 Filed: 12/14/20 Page 2 of 2 - Page ID # 606




          draft appointment order (CJA Form 20) bearing the name and other
          identifying information of the CJA Panel attorney identified in accordance
          with the Amended Criminal Justice Act Plan for this district.
    3.    If, upon review, appointed counsel concludes the motion is frivolous, they
          may move to withdraw as counsel.
    4.    The U.S. Probation and Pretrial Services Office is directed to investigate
          Payment’s request for sentencing relief and promptly file under seal a report
          summarizing the results of that investigation.
    5.    If necessary, the probation office is authorized to disclose Presentence
          Investigation Reports to the Federal Public Defender and the United States
          Attorney for the purpose of evaluating the motion. The Federal Public
          Defender shall provide the Presentence Investigation Report to any
          subsequently appointed or retained counsel. In accordance with the policy
          of the Federal Bureau of Prisons, no Presentence Investigation Report shall
          be provided to inmates.
    6.    The government and Payment’s counsel shall each file within ten days of the
          probation office filing its investigation report a brief addressing Payment’s
          request for sentencing relief and provide any evidence necessary to the
          Court’s disposition of his motion. In particular, the parties should address
          whether § 3582(c)(1)(A)(i) authorizes the Court to reduce a sentence below
          a statutory mandatory-minimum sentence. See, e.g., United States v. Burnett,
          No. 8:17CR374, 2020 WL 5038777, at *2 (D. Neb. Aug. 26, 2020) (citing
          United States v. Watts, 553 F.3d 603, 604 (8th Cir. 2009) (per curiam)
          (“District courts lack the authority to reduce sentences below
          congressionally-mandated statutory minimums.”)). Absent an extension or
          other request from the parties, the motion shall be deemed fully briefed and
          submitted as of that date.

    Dated this 14th day of December 2020.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge
